                   Case 18-11801-LSS           Doc 676       Filed 10/18/18        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                  Chapter 11

    J & M Sales, Inc.., et al., 1                           Case No: 18-11801 (LSS)
                                                            (Jointly Administered)

                                            Debtors.        Objection Deadline: November 8, 2018 at 4:00 pm (ET)
                                                            Hearing Date: November 16, 2018 at 10:00 am (ET)

                   MOTION OF HOME EXTRAS, INC. FOR
     ALLOWANCE AND IMMEDIATE PAYMENT OF AN ADMINISTRATIVE CLAIM
         PURSUANT TO SECTION 503(b)(1) OF THE BANKRUPTCY CODE

             Home Extras, Inc, (“Home Extras”), by and through its undersigned counsel, hereby moves

this Court for the entry of order for the allowance and immediate payment of an administrative

claim pursuant to Section 503(b)(1) of the Bankruptcy Code (the “Motion”). In support of its

Motion, Home Extras respectfully states as follows:

                                     JURISDICTION AND VENUE

             1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             2.     Home Extras confirms its consent, pursuant to Del. Bankr. L.R. 9013-1(f), to the

entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

             3.     Venue of these cases and this Motion is proper in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.



1 The Chapter 11 Debtors are, along with the last four digits of each Debtor’s Federal Tax Identification number,are
as follows: are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores,
Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island Stores,
LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC (1924).
Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA 90248.
               Case 18-11801-LSS         Doc 676      Filed 10/18/18      Page 2 of 3



         4.    The statutory predicate for the relief requested in this Motion is Section 503(b)(1)

of the Bankruptcy Code.

                                         BACKGROUND

         5.    On August 8, 2018 (the “Petition Date”), J & M Sales, Inc., and certain affiliates

(the “Debtors”) filed their voluntary petitions for relief under Chapter 11 of the Bankruptcy Code.

The Debtors continue to operate their businesses and manage their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         6.    Home Extras is a provider of certain goods, namely, mattress pads, to the Debtors

both prior to the Petition Date and thereafter.

         7.    Home Extras has continued to ship goods to the Debtors post-petition in accordance

with those orders made by the Debtors. On August 16, 2018, upon reliance on Debtors’ promise

to pay, Home Extras shipped goods to the Debtors. Debtors have not paid. The unpaid post-petition

invoice amounts to $46,590.00. A true and correct copy of the unpaid post-petition invoice is

attached hereto as Exhibit A.

                                      RELIEF REQUESTED

         8.    By this Motion, Home Extras requests that this Court enter an Order, pursuant to

section 503(b)(1) of the Bankruptcy Code, requiring the Debtors to immediately pay the post-

petition invoice in the total amount of $46,590.00 no later than five (5) days from entry of the

Order.

                           BASIS FOR THE RELIEF REQUESTED

         8.    Section 503 of the Bankruptcy Code provides: “[a]fter notice and a hearing, there

shall be allowed administrative expenses . . . including . . . the actual, necessary costs and expenses

of preserving the estate . . .” 11 U.S.C. § 503(b)(1)(A).



                                                  2
              Case 18-11801-LSS          Doc 676     Filed 10/18/18     Page 3 of 3



       9.      Considering that the Debtors placed an order to Home Extras post-petition and

received those goods post-petition, it is apparent that it was an actual and necessary benefit to the

estate to continue to sell the products provided by Home Extras. Therefore, it is clear that such

invoices are entitled to treatment and payment as an administrative claim.

                                         CONCLUSION

       WHEREFORE, for the foregoing reasons, Home Extras respectfully requests that the

Court enter an order, substantially in the form attached hereto, for the allowance and payment of

an administrative expense claim, in the total amount of $46,590.00, within five (5) days of the

entry of an Order, and that Home Extras be granted such other relief as is just and proper.



Dated: October 18, 2018                       GELLERT SCALI BUSENKELL & BROWN, LLC

                                              By:/s/ Michael Busenkell
                                              Michael G. Busenkell (DE 3933)
                                              Amy D. Brown (DE 4077)
                                              1201 N. Orange St., Suite 300
                                              Wilmington, DE 19801
                                              Telephone: (302) 425-5800
                                              Fax: (302) 425-5812
                                              E-mail: mbusenkellt@gsbblaw.com

                                              Counsel for Home Extras, Inc.




                                                 3
